Exhibit 10(p)



Board of Director Compensation
(effective as of January 1, 2015)




Retainer:
Retainer fees are paid quarterly, at the end of each quarter. Fees are as
follows:



Annual cash retainer:                 $120,000
Additional retainer for Lead Independent Director:    $25,000
Additional retainer for Audit Committee:         $10,000
Additional retainer for Audit Committee chair:        $20,000
Additional retainer for Comp Committee chair:        $15,000
Additional retainer for Gov Committee chair        $15,000
Additional retainer for Policy Committee chair         $7,500




Equity Grant:
Directors are awarded an annual equity grant of $135,000 in deferred stock
units, awarded quarterly. The deferred stock units will be paid at the
conclusion of board service, or earlier, as specified by the director, if he has
five or more years of service.



Directors may elect to defer payment of all or a portion of their cash retainer
fees and any other annual committee retainer fees into the deferred stock unit
account.


Elective Deferral Program:
Directors may elect to defer to a later year all or a portion of their remaining
annual cash retainer and any other fees payable for their Board service into
alternative investment options similar to the options generally available under
Northrop Grumman’s Savings Excess Plan.




